Broyles, C. J.
1. The trial judge stating in his order in reference to tlie amendment to the motion for a new trial that “it is not approved as true,” the amendment can not be considered by this court.
2. While the evidence as to the guilt of the defendant was in sharp conflict, it authorized the verdict; and, the finding of the jury having been approved by the trial judge, and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.

MacIntyre and Guerry, JJ., concur.